Citation Nr: 1701155	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-11 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD), bipolar disorder, mood disorder, and alcohol dependence.

2.  Entitlement to service connection for a dental disability due to trauma.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

Claims for service connection for psychiatric disabilities may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the psychiatric disorder issue on appeal.  

A claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the current issue of service connection for a dental disability stems from an adverse determination by the RO, the dental issue addressed herein must be limited to service connection for compensation purposes only.  The claim for VA outpatient dental treatment is REFERRED to the Agency of Original Jurisdiction (AOJ) for further referral to the appropriate VA medical facility.  See 38 C.F.R. §§ 17.161 and 38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for an acquired psychiatric condition, to include PTSD, bipolar disorder, mood disorder, and alcohol dependence is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have a dental disability for which compensation is payable.
2.  The Veteran's current low back disability began many years after service and was not caused by any incident of service. 


CONCLUSIONS OF LAW

1.  Service connection for a dental disability for compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.381, 4.150, 17.161 (2015).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2011.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains military personnel records, post service VA and private treatment records, social security administration (SSA) records, lay statements, and VA examination reports.  There is no indication of relevant, outstanding records that would support the Veteran's claims decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his low back disability.  A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds as the preponderance of the evidence weighs against a finding of in service low back disability and there is no competent evidence otherwise suggesting a relationship between the Veteran's current low back disability and his military service.

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided on appeal.

II. Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).
Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a)).  Because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309 (a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim to the extent that it includes a claim of low back arthritis.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Dental Disability

The Veteran contends that he suffered dental trauma due to an in-service assault.

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161. 

VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are: loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a).  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  (As discussed in the introduction section, above, the issue of whether the Veteran may be entitled to VA outpatient dental services and treatment must be adjudicated separately, is not currently before the Board on appeal, and has been referred to the AOJ for appropriate action.)
Service-connected compensation is also available for dental conditions including chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, temporomandibular articulation and limited jaw motion, loss of the ramus, loss of the condyloid process, loss of the hard palate, loss of the maxilla, and malunion or nonunion of the maxilla.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Service treatment records show that the Veteran sustained a fractured tooth #10 during a fight.  As such, the Board finds that the Veteran's contentions regarding injuring his tooth during an in-service assault as credible.  However, as will be discussed, upon considering the evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disability.  Notably, he has not submitted any competent evidence showing that he has had any of the disabilities included under 38 C.F.R. § 4.150 during the pendency of this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

VA and private treatment records are silent as to any treatment for a dental condition.

The Veteran was afforded a July 2011 VA examination to determine the nature and etiology of any dental disability.  The examiner noted that the Veteran was seen in the dental clinic's sick call in July 1980 for a tooth fracture subgingivally in a fight three days prior.  The root #10 was extracted at that time.  During the July 2011 VA examination, the Veteran reported that he had his front tooth knocked out in service then had a three unit bridge made by a private dentist who replaced #10.  Upon examination, the examiner indicated that the Veteran had a bridge in place #9 to 11 replacing #10, which appeared to be stable.  He had numerous other teeth that had gross caries with no acute dental problems.  There was no limitation while opening or in excursions.  Missing tooth #10 was with minimal bone loss and adequate replacement intact.  The examiner diagnosed the Veteran with missing #10 tooth that was lost due to trauma with an adequate replacement.
The question the Board must consider is whether the Veteran's tooth loss has been of a nature that fits the regulatory criteria for consideration of compensation.  The Board finds that the evidence of record does not indicate that the Veteran has had any identifiable dental disability of a nature that is eligible for compensation under the applicable regulatory provisions.  Although the Veteran's service treatment records show that he suffered a tooth fracture, the report from the July 2011 VA dental examination presents competent and probative evidence, with expert opinion informed by review of the pertinent history and direct inspection of the Veteran, that the Veteran's tooth #10 has an adequate replacement.  Again, under 38 C.F.R.
§ 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  The July 2011 VA examination report presents no suggestion that the Veteran's dental health profile includes any diagnosis that may be compensable as identified under the provisions of 38 C.F.R. § 4.150.  

38 C.F.R. § 3.381(b) specifically states that "replaceable missing teeth" as well as "dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may nevertheless be service connected solely for the purpose of establishing eligibility for outpatient dental treatment...."  To the extent that the Veteran asserts a link between his tooth loss and his military service, this assertion may be further addressed in the adjudication of his (separate) claim of service connection for VA outpatient dental treatment purposes.  The Board's analysis at this time with regard to the claim for service connected compensation for dental disability finds that the evidence does not show that the Veteran has had any dental disability for which compensation is payable.

Missing teeth may be service-connected under 38 C.F.R. § 4.150, Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states, "These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  The evidence of record does not show that the Veteran has a current dental disability which is due to loss of substance of body of maxilla or mandible through trauma or disease such as osteomyelitis.  Rather, the evidence of record reflects that the Veteran's tooth loss has been due to extraction following trauma and not due to loss of substance of body of maxilla or mandible.  Additionally, the tooth has an adequate replacement.

[The Board notes that, because the Veteran never had any shown loss of substance of body of maxilla or mandible (i.e., the bone loss requisite for service connection for loss of teeth for compensation purposes), no analysis is necessary regarding whether such loss is due to trauma or disease such as osteomyelitis.]

The Veteran has not presented any competent evidence that he has a dental disability for which service connection for compensation purposes may be granted.  He is a layperson and does not cite to supporting medical opinion or clinical or medical treatise evidence to demonstrate that his dental disability is of a nature eligible for service-connected compensation under the applicable regulations.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a dental disability for compensation purposes.  Hence, the appeal in this matter must be denied.

B. Low Back Disability

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a low back disability.  The Veteran essentially contends that he incurred a low back disability during active service.
Service treatment records are silent for complaints of, treatment for, or diagnosis of a low back disability.  On the Veteran's September 1980 Report of Medical History for separation, he denied recurrent back pain and on the September 1980 Report of Medical Examination, physical examination of the Veteran's spine and other musculoskeletal parts were normal. 

VA and private treatment records reflect treatment for a low back disability.

A July 2010 private treatment record shows that the Veteran presented for a manipulation due to low back pain.  He reported working as a manger of an auto parts store where he lifted lots of heavy items.  A staffing documentation note indicates the Veteran's report of having a two month history of back pain.

An August 2010 private treatment record reflects that the Veteran again presented for osteopathic manipulative treatment of his low back, which was noted as treatment number two.  He was diagnosed with L4-5 right paracentral disk protrusion.  A later August 2010 private treatment record shows that Veteran presented for a follow-up appointment of multiple issues, to include continuing left severe low back pain.  He reported that such started about four to five months ago and that he had been seeing a doctor of osteopathic medicine (D/O) for manipulations that have helped.  

An October 2010 private treatment record shows that the Veteran asked the examining physician to write him a letter for work explaining his low back condition.  The Veteran stated that he was not sure if his low back condition was work related because there was not an inciting event that he could remember.

In a March 2011 VA mental health initial evaluation note, the Veteran shared his belief that he initially injured his back in service while serving as a track vehicle mechanic and working on tanks.  He reported that he had to crouch in tanks to pull out the engines.

A March 2012 VA treatment record shows a diagnosis of degenerative disc disease (DDD) of the lumbar spine.  In an October 2010 letter from private physician, Dr. S. S., he stated that he believed the Veteran's lower back pain was related to degenerative joint disease (DJD) and a herniated disc.

An August 2012 VA treatment record shows that the Veteran reported having lower back pain for years.

A May 2012 VA treatment record reflects an evaluation of the Veteran's chronic low back pain.  He reported a history of back pain going back to 2010 when he was injured in a work related injury.

Having reviewed the record evidence, the Board finds that the Veteran is not entitled to service connection for a low back disability on a direct service connection basis.  See 38 C.F.R. §§ 3.303.  As noted, the Veteran contends that he incurred a low back disability during active service and experienced continuous low back disability since his service separation.  He also contends that his current low back disability is related to active service.  The record evidence does not support his assertions.  It shows instead that, although the Veteran currently experiences a low back disability, it is not related to active service.  The Veteran's available service treatment records are silent as to any complaints of, treatment for, or diagnosis of a low back disability.  The Board also notes in this regard that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303   (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

The post-service medical records also do not support granting service connection for a low back disability on a direct basis.  They show instead that, although the Veteran currently experiences a low back disability it is not related to active service or any incident of service.  

It appears that, following his discharge from active service in September 1980, the Veteran did not seek treatment or complain of a low back disability until nearly 30 years later.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104 (a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107 (b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303 (a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309. 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

As part of the current VA disability compensation claim, in a January 2011 statement, filed in conjunction with his January 2011 application for compensation, the Veteran asserted that his symptoms of a low back disability have been continuous since service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a low back disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible. 

During July 2010 private treatment, the Veteran reported working as a manger of an auto parts store where he lifted lots of heavy items and that he had two month history of back pain.  A later August 2010 private treatment record shows that Veteran presented for follow-up treatment of his low back pain and reported that such started about four to five months prior.  Then, during March 2011 VA treatment, the Veteran shared his belief that he initially injured his back in service while serving as a track vehicle mechanic and working on tanks.  He reported that he had to crouch in tanks to pull out the engines.  Although the Veteran stated in October 2010, that he was not sure if his low back condition was work related because there was not an inciting event that he could remember, he did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim in January 2011.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories in 1980 which denied a history of back pain and his previous statements made for treatment purposes which showed the Veteran reported a history of back pain onset in approximately 2010 - almost 30 years after military service.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In any event, a May 2012 VA treatment record reflects an evaluation of the Veteran's chronic low back pain whereby he again reported a history of back pain dating back to 2010 when he was injured in a work related injury.

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his contemporaneous denial of back problems upon release from service in 1980 and his previous statements made for treatment purposes showing onset of back pain in 2010.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  Additionally, the evidence does not show that any arthritis manifested to a compensable degree within a year of separation from service.  Thus, service connection is also not warranted on a presumptive basis pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for a low back disability; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a dental disability for compensation purposes is denied.

Service connection for a low back disability is denied.


REMAND

Psychiatric Disorder

As discussed in the introduction above, the Veteran's claim has been recharacterized as entitlement to service connection for an acquired psychiatric condition, to include PTSD, bipolar disorder, mood disorder, and alcohol dependence.  VA treatment records reflect multiple mental disorder diagnoses.  For example, an April 2010 VA treatment record shows a history of mood disorder and a December 2012 VA treatment record includes a diagnosis of bipolar disorder. 

An October 1978 service treatment record reflects that the Veteran was referred to mental health for fighting and failure to adjust to authority.  The examiner noted that there was no psychosis or mental disorder and that the Veteran appeared to be very immature with some sociopathic traits.  Service treatment records further reflect that the Veteran underwent alcohol rehabilitation from for several months in 1979.  The Veteran has also contended that he suffered an in-service physical assault and military sexual trauma, which resulted in his mental disorder.  

A March 2011 VA treatment record shows that the Veteran reported a huge increase in ethyl alcohol (ETOH) consumption after his reported military sexual assault.  He explained that he "was trying to block it all out."  In a handwritten March 2011 statement, the Veteran stated that he had recurring nightmares (mainly on sexual trauma) due to the physical assault and military sexual trauma incidents.

Upon review, the Board concludes that remand is required with respect to the Veteran's mental disorder claim.  As the Veteran's claim has been expanded to include all mental disorders and is not limited to PTSD, an additional VA examination is warranted that addresses the Veteran's expanded mental disorders claim.  

Upon VA examination in July 2011, the VA examiner found that the Veteran was not suffering from PTSD, according to the military stressors he described.  The examiner noted that the Veteran was suffering from bipolar disorder and stated that such was not related to his military experience.  He continued to state that the Veteran's bipolar disorder did not result in occupational and social functioning in the form of requirement for continuous medication and that it impacted the Veteran's occupational and social interactions, especially with close others.

In February 2013, the Veteran was afforded another VA PTSD examination.  He was diagnosed with bipolar disorder and alcohol dependence.  In addition, the VA examiner indicated it was not possible to differentiate the symptoms attributable to each diagnosis because bipolar disorder and alcohol dependence "co-exist, interact, and cannot be disentangled without resorting to speculation."  When asked to opine as to whether the Veteran's current mental health condition was related to mental health problems treated in service, the examiner opined that the Veteran's current bipolar disorder and alcohol dependence were less likely as not related to the mental health problems for which he was treated in service.  In support of his opinion, the examiner observed that the Veteran was first diagnosed with bipolar disorder in 2006, "well after his separation from military service."  

Here, in providing a medical opinion, the July 2011 VA examiner did not provide a rationale in support of his opinion that the Veteran's bipolar disorder was not related to service.  

Similarly, the February 2013 VA examiner did not provide a rationale in support of his opinion that the Veteran's alcohol dependence was not related to service and did not render an opinion regarding the etiology of the Veteran's mood disorder.  Additionally, the February 2013 VA examiner did not provide a rationale in support of his opinion that the Veteran's bipolar disorder was not related to service other than the fact that the first post-service evidence of bipolar disorder was not until 2006.  The examiner failed to address the Veteran's lay statements regarding the onset and continuity of the symptoms associated with his psychiatric disorder.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (examination inadequate where the examiner relied on the lack of evidence in service treatment records to provide negative opinion).  Accordingly, a new VA opinion is needed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Additionally, an effort should be made to obtain any outstanding treatment records that are not already on file.  38 U.S.C.A. § 5103A (c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. After all available records and/or responses from each contacted entity are associated with the claims file, forward the claims file to the VA examiner that conducted the February 2013 examiner, if available.  If this VA examiner is not available, forward the claims file to another examiner with the appropriate clinical expertise.  If the examiner determines that an additional in-person examination would be beneficial, one is to be arranged.  

The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicating testing and/or consultations must also be accomplished.

The examiner should clearly identify all psychiatric disability(ies) other than PTSD currently present or present at any point pertinent to the current claim (even if currently asymptomatic or resolved), to particularly include bipolar disorder, mood disorder, and alcohol dependence.

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgement, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to the Veteran's military service.

(b) IF any psychiatric disability other than PTSD is found to be at least as likely as not related to the Veteran's military service, then the examiner must address whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's diagnosed alcohol dependency is caused or aggravated by the psychiatric disability.  The examiner MUST address BOTH causation and aggravation.  If aggravation of the alcohol dependency by the psychiatric disability is found, the examiner must attempt to establish a baseline level of severity of the alcohol dependency prior to aggravation by the psychiatric disability.

3. Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any of the benefits sought are denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


